 DECISION OF THE NATIONAL LABOR RELATIONS BOARD
 492 
Hewlett Packard Company
1 and United Steel Work-
ers of America, AFLŒCIO, CLC.  
Case 25ŒCAŒ
28591 
March 29, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN AND 
MEISBURG
 On November 5, 2003, Administrative Law Judge Jo-
seph Gontram issued the a
ttached decision.  The Re-
spondent filed exceptions and 
a supporting brief, and the 
General Counsel filed 
an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
2 and conclusions and 
to adopt the recommended Order. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the Respondent, Hewlett Packard Company, 

Palo Alto, California, its offi
cers, agents, successors, and 
assigns, shall take the action set forth in the Order. 
                                                           
                                                           
1 Pursuant to the General Counsel™s motion, the administrative law 
judge amended the case caption to substitute ﬁHewlett Packard Com-
panyﬂ for ﬁHP/Compaq Directﬂ as
 the Respondent.  The Respondent 
excepted, arguing that ﬁCompaq Co
mputer Corporation,ﬂ which Hew-
lett Packard had acquired in a merger, should be the respondent in this 

case.  In finding no merit in the Respondent™s exceptions, we rely on 

evidence that Hewlett Packard defended the case at trial, its managers 
represented it at the facility at the time of the discharge and participated 
in the discharge, and it has admitt
ed liability for any remedies that 
might result from this discharge.  Accordingly, we agree that the judge 
acted properly in amending the caption.  
2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-

trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  

Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 363 

(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
We agree with the judge that the Respondent™s failure to conduct a 
full and fair investigation into Snead™s alleged misconduct, under the 

circumstances of this case, constitu
ted evidence of discriminatory in-
tent.  We do not rely on the judge™s im
plication that a failure to investi-
gate will always constitute 
evidence of such intent. In adopting the judge™s finding that
 the Respondent violated Sec. 
8(a)(3) of the Act by discharging 
employee Snead, Chairman Battista 
agrees with the judge and his colleagues that the General Counsel has 

met his initial burden under 
Wright Line, 
251 NLRB 1083 (1980), by 
showing that the Respondent disparately enforced its ﬁremain in your 
work areaﬂ rule, and that the Respondent failed to establish that it 
would have discharged Snead even 
absent his union activities.  Chair-
man Battista finds it unnecessary to rely on the judge™s additional rea-
sons for finding the violation. 
Kimberly R. Sorg-Graves, Esq
., for the General Counsel. 
Paul E. Bateman, Esq. (Littler Mendelson), 
of Chicago, Illinois, 
for the Respondent. 
Anthony Alfano, Esq., 
of Gary, Indiana, for the Charging Party.
 DECISION STATEMENT OF THE 
CASE JOSEPH GONTRAM
, Administrative Law Judge.  This case was 
tried in Indianapolis, Indiana, on July 10 and 11, 2003. The 
charge was filed February 21,
 2003, and the complaint was 
issued April 29, 2003. The complaint alleges that Hewlett 

Packard Company
1 (the Respondent) violated Section 8(a)(3) 
and (1) of the National Labor Re
lations Act (the Act) by dis-
charging its employee, David Snead, because Snead assisted 

the United Steel Workers of America, AFLŒCIO, CLC (Union) 
and had engaged in concerted ac
tivities. The issue is whether 
Snead™s actions in assisting the Union and the Union™s organiz-

ing campaign were a motivating 
factor in the Respondent™s 
decision to discharge him, and 
if so, whether the Respondent 
would have taken the same action 
without regard to such activi-
ties. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a corporation,
 manufactures and custom-
izes computers at its facility in Indianapolis, Indiana, where, 

during the past 12 months, a repr
esentative period, it sold and 
shipped goods valued in excess of $50,000 directly to points 

outside the State of Indiana, 
and purchased and received goods 
valued in excess of $50,000 directly from points outside the 

State of Indiana. The Respondent ad
mits and I find that it is an 
employer engaged in commerce within the meaning of Section 

2(2), (6), and (7) of the Act and that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
 1 The General Counsel submitted a motion at the conclusion of the 
hearing to amend the name of this 
case to substitute Hewlett Packard 
Company for HP/Compaq Direct, the party originally named as the 
Respondent. Hewlett Packard Company, in whose name the complaint 
was defended, is the successor to Compaq Computer Corporation 
(Compaq) pursuant to a merger between the companies in May 2002. 

Compaq was a wholly owned subsidiary of Hewlett Packard and was 
the employer of all employees involved in this case until December 31, 
2002, at which time Hewlett Packard became the employer. Compaq 

Direct was a name used by Compaq to describe the services of a wholly 
owned subsidiary of Compaq. Hewlett 
Packard represents that it is the 
successor under Board law to the employer at the time of the alleged 
unfair labor practices. Hewlett Packard 
has stipulated that it is liable for 
any remedies that could result from
 these proceedings, including post-
ings, backpay, reinstatement, and 
any other remedy found appropriate. 
Accordingly, I have granted the General Counsel™s motion to amend 
the caption of the case.  
341 NLRB No. 62 
 HEWLETT PACKARD CO
. 493
II. ALLEGED UNFAIR LABOR PRACTICE
 A. Management and the Plant 
In April 2002,2 Keith Heinrich was named the director of the 
Respondent™s Indianapolis facility,
3 the highest management position at that facility. In 
May 2002, Stan Smith was trans-ferred from the Respondent™s Ontario, California plant, and was 
named the production manager, the second highest manage-
ment position at the Indianapolis facility. Since at least May 
2002, and at all relevant times to this proceeding, the following 
persons held the following positions: Pamela Elliott, human 
relations manager; Jonathon Hughes, shift supervisor; Kyle 
Degonia, shift supervisor; Jason Shryock, shift supervisor; Rob 
Haverly, quality assurance s
upervisor; and Mark Hancock, 
team leader. Shift supervisors 
have the authority to recommend 
that an employee be disciplined
, up to and including discharge. 
Team leaders do not have the authority to impose or recom-
mend discipline. The Indianapolis facility is
 approximately 400,000 square 
feet. The manufacturing or CAMS room, where computers are 
customized, is 50,000 square feet
, or about 1 acre. Other areas 
in the facility include a bulk storage area, small parts storage 

area, raw and process area, receiving dock and offices, inbound 
area, high-density storage area, assembly areas, shipping area, 
the out of box audit (OBA) area
, and miscellaneous offices and 
other areas. In August 2002, there were approximately 1500 

workers employed at the Indianapolis facility, including part-
time employees. 
B. David Snead and the Commencement of the Organizing 
Campaign David Snead began working for the Respondent in 1998.
4  In 
approximately 2000, he was promot
ed to technician II or senior 
technician. In this position, he 
worked with and assisted six 
junior technicians in locating an
d assembling servers, parts, and 
hardware in order to construc
t and configure computers. The 
Respondent had four shifts for 
its employees. In August 2002,  
Snead was working the first shift of the week consisting of 
three successive 12-hour shifts from 7 p.m. to 7 a.m., Sunday 
night to Wednesday morning, pl
us every other Saturday. How-
ever, for religious reasons, Snead did not work on Sundays, so 
his Sunday shift began on Monday at 12 a.m. 
In approximately February 2002, Snead had discussions with 
several coworkers about the possibility of being represented by 
a union. Snead then contacted the Union and a meeting was 
arranged for March 4 between these workers and the Union. 
Soon after the meeting, the or
ganizational campaign began. 
Snead attended the initial meeting with the Union as well as all 

subsequent organizational meetings, which numbered about 10. 
                                                          
                                                           
2 All dates are in 2002 unless otherwise indicated. 
3 The parties and witnesses also referred to this facility as the 
Georgetown Road facility. 4 Snead began working for Van Star Company or Inacom Corpora-
tion, predecessor corporations to Compaq Computer Corporation. 
There have been several mergers/take
overs involving the Respondent in 
this case. See also fn 1.  In light of
 the stipulations of the parties and the representations of the Respondent, I will refer to the Employer and any 
successor entity as the Respondent. 
The employees who met with the Union formed an organizing 
committee, and Snead was a member of the committee. The 
Union considered Snead to be its lead organizer at the Respon-
dent. In early May, Snead became an open, visible advocate for 
the Union. He made himself available to coworkers to discuss 
the advantages of organizing. He
 talked to employees about the 
Union. He distributed union pamphlets at work. He regularly 
wore a shirt to work that advocated the Union in large letters, 
and was wearing this shirt on the day he was discharged. He 

made stickers for his car that
 advocated the Union and dis-
played those stickers in the car™s rear window. He regularly 

drove his car to work and parked in the plant™s parking lot. No 
other employee was as open or vi
sible as Snead was in his sup-
port for the Union. 
The Respondent was well aware of Snead™s active support for the Union. As noted, he openly displayed his support on a 

shirt he wore to work. On one occasion, Snead observed 
Hughes with other employees standing behind Snead™s car in 
the parking lot while Hughes was pointing at the union signs on 
Snead™s car. Hughes and this group quickly disbanded when 
Snead approached them. On one occasion, Hughes was follow-
ing Snead as Snead was walking within the plant. Hughes asked 
Snead to stop and he then stared at the back of Snead™s shirt 
which contained the following not
e: ﬁUnited Steelworkers of 
America District 7 UNION YES /.ﬂ
5  Thus, the Respondent™s 
managers not only knew of Snead™s support for the Union, but 
they also made a point to let Snead know that they knew. 
Hughes did not deny or explain this implicitly threatening be-
havior regarding Snead™s open support for the Union. 
Although Hughes admitted that Snead made his union sym-
pathies obvious, Smith was reluctant to admit that he knew of 
Snead™s union organizing activities
. For example, Smith several 
times attempted to downplay or
 discredit his knowledge by 
saying in a disparaging manner that he had only received anec-
dotal reports of Snead™s union activities. If Smith truly doubted 

the reliability of anecdotal reports, such doubts should have 
applied equally to discredit th
e alleged basis for Smith™s dis-
charge of Snead, which was th
e single anecdotal report of a team leader.
6  Nevertheless, the anec
dotal reports of Snead™s 
union activities were reports r
eceived from other managers, precisely the type and source of information upon which man-
agers often rely in making decisions. In spite of how Smith 
would characterize the source 
of his knowledge of Snead™s 
union activities, Smith accepted the accuracy of these reports 

that Snead was actively suppor
ting the Union at the Respon-
dent™s Indianapolis plant. 
On August 13, the employee organizing committee decided 
to start soliciting employees to sign union authorization cards. 

On August 18, Jason Shryock notifie
d Pamela Elliott, as well as 
other managers, that Snead had 
been advocating the Union with 
other employees in front of the plant. Elliott, in turn, sent this 
information directly to Heinrich and Smith in an e-mail desig-
nated as ﬁhighﬂ importance, th
e highest such designation for e-
mail transmissions at the Respondent. Elliott also sent a copy of 
 5 GC Exh. 20. 
6 See GC Exh. 6. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 494 
this e-mail to her supervisor 
in California. The Respondent 
makes no claim that Snead was doing anything wrong in con-
ducting organizing activities in front
 of its plant. Nevertheless, 
it is significant that lawfully pr
otected activities should receive such immediate and high-level 
attention by the Respondent. 
These e-mails between the Re
spondent™s managers, includ-ing the two highest managers in the plant, confirm that the Re-
spondent knew of Snead™s support for the Union. The e-mails 
also show that as of August 18 or 19, about 1 week before 
Snead was discharged, Snead™s active solicitation for the Union 
was brought to the attention of and was circulated among the 
Respondent™s highest managers. Adding to the conclusion that the Respondent was aware of a
nd was concerned about Snead™s 
organizing activities is the fact that the e-mail regarding 

Snead™s union activities was copied to the two highest ranking 
executives at the Indianapolis plant, six shift supervisors, only 
one of whom supervised Snead, and a corporate officer in Cali-
fornia. C. Discipline on May 30, 2002
7  On May 30, approximately 1 
month after Snead began to 
openly support the Union, Snead r
eceived the first discipline he 
had ever received in 4 years of employment at the Respondent. 
According to Hughes, he observed Snead on May 23 making 

copies of documents in a suspicious manner.8  The copier ma-
chine was in the cubicle area where managers had their offices. 

Hughes claimed that he observed Snead put the original of the 
document he copied between the other pages he had in his 
hand. This, according to Hughes, was suspicious. 
Hughes™ demeanor on the witne
ss stand, including tone of 
voice and eye contact, demonstrat
ed, and was consistent with, a 
person who does not like unions and does not like persons who 

are members of unions. Moreover, he showed little regard for 
the oath he took as a witness.
 For example, Hughes testified 
that he had no knowledge of the reason Snead was discharged. 

(Tr. 79.)
9  However, prior to the present hearing, Hughes had 
been selected by the Respondent 
to testify at the State hearing 

on Snead™s claim for unemployment compensation benefits. At 
that hearing, Hughes testified 
under oath that the reason Snead was discharged was because he had been out of his work area 

on August 25. Hughes attempted to
 explain the inconsistency 
between these two, sworn statements by stating that his testi-

mony at the unemployment 
compensation hearing was only 
based on his review of the file that the Respondent had given to 
him. However, Hughes never explained why he would have 
testified, and did testify, at the present hearing that he had no 

knowledge as to why Snead was discharged. This statement 
was simply not true, and Hughes 
must have known that it was 
                                                          
 7 Time-barred conduct may be considered to evaluate events that oc-
curred within the statutory period. 
Property Markets Group
, 339 NLRB 
No. 31 fn. 2 (2003). Moreover, Snead™s discipline on May 30 was the 
first he received at the Respondent and it was the only other discipline 
that Heinrich relied on when he 
ordered that Snead be discharged. 
Accordingly, the circumstances and propriety of the May 30 discipline 
may and should be considered in evaluating the lawfulness of Snead™s 
discharge. 
8 GC Exh. 7. 
9 Tr. refers to the transcript 
of the hearing in this case. 
not true. And Hughes™ credibilit
y is not enhanced by his at-
tempt to impeach his own testimony at the State unemployment 
compensation hearing. 
The document that Hughes observed Snead copying on May 
23 was work instructions that Snead was copying to give to one 
of his six junior technicians. 
After Snead made the copy (he 
had only made one copy at the copier), Hughes approached him 

and asked to see what he had made. Snead showed him and 
held out all six copies of the instructions for Hughes to see or 
take if he wished. Hughes did neither. He simply asked Snead 
again and again to show him what Snead had copied. On every 
occasion, Snead complied with Hughes™ request. Hughes was 
still not satisfied, possibly because he hoped to find nonwork-
related materials in the doc
uments, and there were none. 
The Respondent has no policy rega
rding employee use of its 
copier machines. Heinrich testified that he expected the copiers 
would only be used for company business. However, there is no 
evidence that this expectation was communicated to the Re-
spondent™s employees or that an
y other rules were ever im-
posed on or communicated to the employees. Troy Robson, a 
configuration technician, confirme
d that he is not aware of any 
rule regarding use of the copier. Also, there was no evidence 

that any employee had ever been stopped by a manager to in-
spect something the employee ha
d just copied. Yet, on May 30, 
less than 1 month after Snead began openly supporting the 

Union, he became the first and only employee, insofar as the 
evidence in this case discloses, who was ever stopped by a 

manager to inspect what the worker had copied. 
Since the Respondent has no rules regarding employee use of 
the copiers, it is unlikely that Hughes would have been so 
closely observing Snead as to see him placing the document 
that he copied at the machine into the middle of the documents 
he held in his other hand. There was no reason for Hughes™ to 
be observing Snead at all, let al
one this closely. On the other 
hand, if Hughes™ had been watchi
ng Snead this closely, which I 
do not accept, the possible, if not likely, reason that springs to 

mind is Snead™s recent and open support for the Union and 
Hughes™ demonstrated hostilit
y towards Snead™s union activi-
ties. I reject Hughes™ claim that Sn
ead acted suspiciously. I do not 
credit Hughes™ description of the incident, and I do credit 

Snead™s description of the incident. The evidence shows that 
Snead did not act suspiciously. Moreover, there was no legiti-
mate reason for Hughes to stop Snead and ask to see the docu-
ment he had just copied. The on
ly plausible reason, a reason 
consistent with Hughes™ dem
eanor on the witness stand and 
with Hughes™ threatening actions in staring at Snead™s prounion 
shirt and pointing to the prounion placard on Snead™s car, is that Snead had recently begun openly supporting the Union, 
and Hughes was hoping to find 
that Snead had copied non-work-related documents so that
 Hughes would have a suppos-
edly proper reason to discipline Snead. Hughes was not even 
Snead™s supervisor at this tim
e. Hughes wanted to discipline 
Snead because of Snead™s open support for the Union. How-
ever, there were no such documents, so Hughes decided to 
construct another reason to di
scipline him- Snead™s alleged 
insubordination in refusing to show Hughes what he had just 

copied. But Snead did show the document to Hughes. More-
    HEWLETT PACKARD CO
. 495
over, Snead several times offere
d all the documents in his hand 
to Hughes, but Hughes refused to take them. 
Hughes notified the top three ma
nagement officials at the 
Respondent concerning his alleged encounter with Snead on 
May 23. Hughes and Smith decided to discipline Snead by 
suspending him for 3 days, placing him on probation for 1 year, 
and issuing a final warning to him. Even if one were to credit 
the insubordination claim put forward by the Respondent at the 

hearing, which I do not, this 
discipline seems unduly harsh for 
the alleged offense. Moreover, 
Snead curiously was issued a 
ﬁfinalﬂ warning, despite the fact that it was also his first disci-
plinary warning. 
The discipline of Snead is so
mewhat unique in the Respon-
dent™s facility of approxima
tely 1500 employees. The Respon-
dent represented at the hearing that from January 1, 2002, to the 

present it had records reflecting th
e discipline of only four em-
ployees in the entire facility that had received discipline for any 

of the reasons for which Snead was discharged.
10  The infrac-tions were for unauthorized absences from work, leaving the 

work area without approval, and failing to pay attention to 
work. There were no infractions dealing with the use of the 
copier machine. Indeed, there 
is no evidence that the Respon-
dent has ever disciplined any 
employee for any actions involv-
ing the copier machine. This absence of discipline is also con-
sistent with the Respondent™s fa
ilure to have or communicate 
any rules regarding the use of the copier machine. 
D. Termination on August 27, 2002 
As noted above, on August 13, the employee organizing 
committee decided to start soli
citing employees to sign union 
authorization cards. Snead signed a card on that date and started 

soliciting other employees to sign cards. On August 18 and 19, 
Snead™s organizing efforts were
 noted by management and 
were communicated via e-mail to shift supervisors, to the high-

est management officials at the 
plant, and to corporate person-
nel in California. Indeed, Snead™s organizing activities were of 

such interest to the Respondent
™s management that Shryock, 
who had observed Snead soliciting employees for the Union, 

sent his e-mail to Elliott and 
other managers on Sunday at 6:18 
a.m., just before he left for vacation. 
On August 27, Smith, after receiving instructions from 
Heinrich, terminated Snead™s employment. The events that 

precipitated the termination oc
curred on Sunday evening, Au-
gust 25, just prior to the start of Snead™s shift. Mark Hancock 

reported in an e-mail of August 27 to his supervisor, Rob 
Haverly, that Snead had been seen talking to two employees in 
the OBA area on the previous S
unday night, and that he had 
been talking to these two employees about signing a union 

authorization card. Hancock™s e-mail did not disclose how he 
learned of or heard about this allegation. Haverly forwarded 

Hancock™s e-mail to Elliott. Elliott, in turn, forwarded the e-
mail to Heinrich and Smith. After receiving the e-mail, 
Heinrich notified Smith to discharge Snead for failure to follow 
instructions. 
This entire process was handled with great dispatch. Han-
cock sent his e-mail at 6:36 a.m.
 and by 8:54 a.m. Heinrich had 
                                                          
                                                           
10 See GC Exhs. 12Œ15. 
ordered Smith to terminate Snead. Moreover, within 6 minutes 
of the time that Heinrich received the e-mail from Elliott, he 
sent an e-mail to Smith directing him to terminate Snead. 
Heinrich conducted no investigati
on of the allegations in Han-
cock™s e-mail. Indeed, conducting 
an investigation of the alle-
gations was apparently so unimporta
nt to Heinrich 
that he could not remember whether he talked to Smith and Elliott before or 

after he ordered Smith to discharge Snead. 
If Heinrich had conducted an in
vestigation, he would have 
discovered that Snead was in the OBA area before the start of 
his shift, not while he was working. Heinrich would also have found out that Snead had a proper reason for being in the OBA 
area because he was looking for his supervisor. Snead wanted 
to talk to his supervisor before starting work because many 
employees had already been sent home,
11 and Snead wanted to 
find out if he should report for work that day. Snead did find 

his supervisor during his search, and his supervisor told him 
that there was no work and there was no need for Snead to 
clock in. 
Although Snead did briefly talk 
to two employees while he 
was in the OBA area, conversa
tions like this between and 
among employees as well as ma
nagers were common. Snead 
was also careful to not disrupt a worker who was busy, and the 
two employees he talked to while he was in the OBA area were 
not busy. The fact that these workers were not busy is also con-
sistent with the Respondent™s ac
knowledgement that it had sent 
many employees home during that shift because it was not busy 

at this time. 
The Respondent has no rule prohibiting employees from 
talking amongst themselves or w
ith other employees as they 
walk through the plant. It was a common practice in the Indian-

apolis plant for employees to talk to other employees while 
they moved about the plant. And such conversations typically 
involved subjects having nothing to do with work. In particular, 
employees would often talk to
 other employees about their 
families and, especially, sports as they walked through the 
plant. Managers did the same
, including Shryock and Smith. 
The conversations would generall
y last several minutes, some-
times lasting as long as 15 or 20 minutes. Employees frequently 
stopped by Snead™s work area and talked to him. Smith himself 

had engaged an employee in a personal, nonwork-related con-
versation in the employee™s wo
rk area, lasting approximately 
45 minutes just a few days before the hearing in this case. 
Many employees, including technicians, are required to leave 
their work area and walk to other areas of the plant in order to 

do their job. Snead was a technician, and in order for him to 
perform his job of assembling computers and servers, it was 
necessary for him to go to other areas of the plant to obtain the 

hardware he needed to make th
e proper assembly. Many of the 
Respondent™s employees, includ
ing Snead, simply could not do 
their jobs without leaving their work areas and going into other 
work areas. It was common for any number of employees to 
walk, and be required to walk, to various other areas of the 
plant throughout the typical workday. 
 11 Occasionally, employees or entire shifts would be sent home if 
there was not sufficient 
work at the plant. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 496 
While Snead was working on August 27, his supervisor told 
him to report to Smith™s office. When Snead arrived, Smith told 
him he was being terminated for being out of his work area on 
Sunday night, and the matter wa
s not open for discussion. Smith handed Snead a termination memorandum. (GC Exh. 8.) 
The memorandum confirmed, in pa
rt, what Smith had just told 

Snead as to why he was being terminated. The memorandum 
stated: ﬁOn Sunday, August 25, y
ou were again observed out of 
your assigned work area conducting personal business.ﬂ Snead 

attempted to explain to Smith th
at he could not have been out 
of his work area on Sunday night because he was not even 

working that night, but Smith refused to discuss the matter or 
even to listen to Snead. Smith and Snead™s supervisor then 
escorted Snead out of the building. 
Smith claimed at the hearing in this case that the offense for 
which Snead was discharged had actually occurred on August 
26. (Tr. 49.) This shifting explanation is not credible. The ini-
tial e-mail that reported Snead™s presence in the OBA area 
stated that this had occurred on Sunday night, which was Au-
gust 25. This date was repeated in the termination memoran-
dum. Smith refused to even consider Snead™s explanation on 
August 27 that he was not working on August 25. However, by 
the time of the hearing, the Respondent was aware that Snead 
had not worked that night and must have appreciated the sig-
nificance of this fact, viz., that Snead was terminated for doing 
something he could not have done.
 Accordingly, Smith testified 
that Snead™s actions occurred on August 26. This testimony is 
not credible and is rejected. 
The Respondent claims that it advised its workers, in meet-ings held by lower level superv
isors, that employees were not 
permitted to walk around the plant. However, none of the Re-
spondent™s employees, except ma
nagers who testified at the 
hearing, were aware of such a rule. The Respondent admits that 

this ﬁruleﬂ was not in writing. The credible evidence shows that 
there was no such rule at the Indianapolis plant. Moreover, 
even if there were such a rule, there was no enforcement of 

such a rule because the workers continued to walk throughout the plant as they had done in the past and as they were required 
to do in order to perform their jobs. 
This finding is corroborated by the lack of records showing 
enforcement of any such rule. For the period from January 1, 

2002, to the time of the hearing, the Respondent disciplined 
only one worker, Josh Sears, for being out of his work area. 
Moreover, this single discipline also confirms the relative un-
importance of the offense because
 Sears, who had been repeat-
edly told to return to his work area, only received a letter of 

concern for his conduct. 
On the other hand, it is reasonable to assume that workers 
were not free to leave their work areas and roam the plant at 
will. It is also reasonable to assume that workers were expected 
to be in their work areas unless they had a work-related reason 
to be elsewhere. Indeed, both Smith and Hughes identified 
these limitations on the rule. However, Heinrich, who claimed 
to have instituted the rule when he took over command of the 
plant in April 2002, did not identify any limitations on the rule. 
Because the rule articulated by Heinrich defies common sense, 
because such a rule would prevent many of the Respondent™s 
employees from performing thei
r jobs, and because the Re-
spondent™s workers continued to leave their work areas for 
work-related reasons, Heinrich™s testimony regarding the rule is 
not credible. 
Nevertheless, accepting the existence of a rule prohibiting 
workers from being in other areas of the plant for nonwork-

related reasons, the discipline for 
violating such a rule can only 
be speculated because of the Respondent™s failure to consis-

tently or commonly enforce such a rule. Moreover, given the 
widespread practice of employees walking throughout the 
plant, as well as the slight ﬁdisciplineﬂ administered to Sears 
who had been repeatedly out of his work area, any discipline 
for violating such an unwritten 
rule would likely not include 
termination, except possibly in 
the most extreme and egregious 
case. 
The termination memorandum given to Snead also charged 
him with conducting personal bu
siness. However, the Respon-
dent has no rule prohibiting employees from soliciting or con-

ducting personal business. In f
act, employees frequently and 
openly solicit for various purposes
 in the workplace. Employee 
solicitations have involved su
ch diverse purposes as local 
schools, the Girl Scouts, help 
for families of employees, anni-
versaries, and personal solici
tations when employees have 
items for sale. Solicitations ar
e made during working hours, in 
the plant, and in the presence of managers. Indeed, managers 
also participate in these solicitations. Thus, Snead was charged 
with doing something that had been an accepted practice and 
was commonly and openly done by
 employees and managers. 
The termination memorandum describes the reason for 
Snead™s termination as follows: ﬁYou are hereby terminated for 
knowingly violating established pr
ocedures and failure to fol-
low work rules and instructions from your supervisor.ﬂ As 

noted above, the credible eviden
ce fails to show that the Re-
spondent had any established procedure prohibiting a worker 

from being out of his work area or from conducting personal 
business. In fact, the evidence shows just the opposite. The 

established procedure in the plant was that employees were 

permitted to walk throughout the plant on work-related matters 
and were permitted to conduct personal business. 
On April 18, Hughes verbally counseled Snead for leaving 
his work area. In accordance with standard policy, Hughes 
made a memorandum of that counse
ling. (Tr. 312; R Exh. 3.) In 
addition, Smith claims that he counseled Snead on June 27 

about e-mails Snead had sent to Elliott, and there is evidence 
that, during that counseling, Smit
h covered items in the May 30 
discipline, including that Snead should not be out of his work 

area. (GC Exh. 10.) Detracting from this evidence is the fact 
that Snead™s May 30 discipline did not concern him being out 
of his work area. Thus, if Smith counseled Snead on June 27 
about the matters covered in the May 30 discipline, then he did 
not counsel Snead on being out 
of his work area. Moreover, 
Smith did not testify that he c
ounseled Snead about being out of 
his work area. Accordingly, I find that Smith did not counsel 
Snead on June 27 about being out of his work area. 
Smith claims that other supe
rvisors counseled Snead about 
being out of his work area. However, none of these alleged 
counseling sessions were documented, in spite of the Respon-
dent™s standard policy of documenting such sessions. Accord-

ingly, Smith™s claim that other supervisors, besides Hughes, 
    HEWLETT PACKARD CO
. 497
counseled Snead on being out of his work area is not credible 
since it is contradicted by comp
any policy and is disputed by 
Snead. 
Hughes also claims that he c
ounseled other workers for be-
ing out of their work areas, but that he did not document these 

occasions. (Tr. 320.) It is significant, then, that Hughes did 
document the only time he alle
gedly counseled Snead for being 
out of his work area. This disparate treatment of employees 

indicates that Hughes had an ulterior, unexplained purpose for 
treating Snead differently from other workers. 
 Also, the mere fact that Hughes counseled Snead on April 
18 for being out of his work area should have no impact on 

Smith™s evaluation of Snead™s actions on August 25, unless 
Snead had no work-related reason for being out of his work 
area and this was known by Smith.
12  But neither of these con-
ditions is met in this case. Firs
t, Snead did have a work-related 
reason for being in another area of the plant on August 25 be-
cause he was properly looking for his supervisor to find out if 
he should report for work. (And, as it turned out, his supervisor 
told him that he should not report because there was not suffi-
cient work at the plant.) More important, Snead was not even 

working when he was seen in the OBA area. Second, Smith did 
not know if Snead had a work-related reason for being in the 
OBA area or if Snead was even working at that time because 
Smith refused to investigate the charge and refused to even 
listen to Snead when he discharged Snead. 
In any event, whether Snead was counseled by Hughes or 
Smith or by anyone else is irrele
vant to Heinrich™s decision to 
terminate Snead because Heinrich admitted that he did not 

know whether he was aware of such warnings when he issued 
the order to fire Snead. Heinrich™s decision was based, accord-
ing to him, on Snead™s May 30 discipline and the e-mail of 
August 27, not on any other allege
d warnings to or actions by 
Snead. 
E. Comparable Employees 
As noted above, the Responden
t™s records show that only 
four employees were discipli
ned between January 1, 2002 and 
July 2003 for any of the reasons for which Snead was dis-

charged. Only two of these occurred before Snead was termi-
nated. None of the four disciplines involved a termination. 
The four disciplines produced by the Respondent are as fol-
lows. Kristi Benberry was suspended for 1 day because of in-
subordination and leaving the work floor to talk on the tele-
phone. Jason Bybee received a written warning for excessive 
absenteeism and failure to complete his work. Josh Sears re-
ceived a letter of concern for talking with others after being 
repeatedly told to return to his work area. Christopher 
Wheatley, who was disciplined after the charges in the present 
case were filed, was excluded from certain benefits because of 
taking an unscheduled smoking break. Significantly, Benberry 
and Sears, whose actions most closely resemble what the Re-
spondent claims Snead had done on August 25, were both given 
warnings to return to their work areas before discipline was 
imposed. Snead was given no such warning on August 25. 
                                                          
 12 This is because the Respondent, at least, had no rule prohibiting a 
worker from being out of his work area for work-related reasons. 
The dearth of comparable situ
ations shows that the Respon-dent either had no rule prohibiting what Snead was accused of 
doing on August 25 or, if there were such a rule, even a rule 
prohibiting employees from walking around the plant for non-
work-related reasons, the Respondent elected not to enforce it. 
The experience of technician Troy Robson, an open union sup-
porter, is instructive. 
In approximately January 2003, Robson™s supervisor in-
structed him to remain in his work area. However, Robson, like 
Snead, was required to get parts from other locations in the 
plant in order to perform his work. After about 1 week, Robson 
met with his and two other supervisors. He told them he could 
not do his job under this new rule that was applicable only to 
him. He called his supervisor an idiot, he told his supervisor to 

leave him alone and to stay the hell away from him. Robson 
then told the supervisors that they could write him up for in-
subordination, he did not ﬁgive a shit. Better yet, you can fire 
me so I could give a shit less.ﬂ (Tr. 218.) The supervisors did 
not say anything. Robson returned to his work area and re-

sumed working as he had in the 
past, that is, he resumed his 
previous practice, and the practi
ce of all other technicians, of 
leaving his work area whenever it was work-related, and of 
talking to other employees when he was in other areas of the 
plant. Robson was not cited for insubordination nor given any 
discipline for this outburst. In
deed, management never men-
tioned his outburst to him. 
F. Analysis Under the test set forth in 
Wright Line, when the Respondent 
is alleged to have violated S
ection 8(a)(1) and (3) in the dis-
charge of an employee, the General Counsel has the burden of 

proving by a preponderance of the evidence that antiunion sen-
timent was a substantial or motivating factor in the challenged 
employer decision. To meet th
is burden, the General Counsel 
must offer credible evidence of union or other protected activ-

ity, employer knowledge of this
 activity, and the existence of 
antiunion animus. 
Briar Crest Nursing Home,
 333 NLRB 935 
(2001). Once unlawful motivation is 
shown, the burden shifts to 
the Respondent to prove its affirmative defense that the alleged 

discriminatory conduct would ha
ve taken place even in the 
absence of the protected activity. 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 

U.S. 989 (1982), approved in NLRB v. Transportation Man-agement Corp., 462 U.S. 393 (1983). If the employer™s stated 
motive is found to be false, th
e circumstances may warrant an 
inference that the true motive is an unlawful one. 
Shattuck 
Denn Mining Corp. v. NLRB,
 362 F.2d 466, 470 (9th Cir. 
1966). The evidence demons
trates that the Respondent had knowl-edge of Snead™s union activities. Moreover, the e-mail sent by 
Hancock that reported Snead™s presence in the OBA area on 
August 25, and which was the basi
s for Heinrich™s decision to 
discharge Snead, states that 
Snead had solicited two employees 
to sign union cards. Of course, if the Respondent did not allow 
personal business or soliciting to occur in the workplace, then 
the purpose of Snead™s actions 
would be irrelevant. But the purpose was important to the Respondent or there would have 

been no need for Hancock to mention union activity. Hancock 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 498 
also added the apparently gratu
itous comment in his e-mail that 
ﬁthere appears to be a big push now toward the Union since 
new folks have been hired.ﬂ
13  Such a comment is and should 
be irrelevant to whether Snea
d had engaged in any misconduct. 
However, the comment was not irrelevant to how Smith and 
Heinrich would deal with the matter. Indeed, the comment was 
part and parcel of Smith™s and 
Heinrich™s motive in the quick 
decision after Hancock™s e-
mail to discharge Snead. 
The Respondent contends that there is no evidence of anti-union animus.  
However, motive and union animus may be, and often are, 
proven through indirect and 
circumstantial evidence. Sahara Las Vegas Corp.
, 284 NLRB 337 (1987). All of the circum-
stances in the case should be c
onsidered in making this deter-mination. Among the individual 
factors that the Board has 
found to support an inference of 
animus are (1) suspicious tim-
ing, (2) the abruptness of the termination, (3) failure to ade-

quately investigate the alleged 
misconduct, (4) disparate treat-
ment of the discharged employee,
 (5) shifting or inconsistent 
explanations, and (6) false or pretextual reasons given to ex-
plain the Respondent™s action. 
Medic One, Inc., 331 NLRB 
464, 475 (2000); 
Dynabil Industries,
 330 NLRB 360 (1999); 
Lampi LLC, 327 NLRB 222 (1998); and 
Master Security Ser-
vices
, 270 NLRB 543, 552 (1984). 
Suspicious timing alone may be sufficient to establish that 
antiunion animus was a motivating 
factor in a discharge deci-
sion. Schaeff Inc.,
 321 NLRB 202, 217 (1996); 
NLRB v. Rain 
Ware, Inc., 732 F.2d 1349, 1354 (7th Cir. 1984). The timing of 
the Respondent™s actions against Snead strongly and singularly 
supports an inference of animus. The first time Snead received 
any discipline during his 4 years of employment at the Respon-

dent occurred within 1 month of his initial and open support for 
the Union. Snead™s next discipline was his last, and this oc-

curred within 2 weeks after the Respondent™s two highest man-
agers at the plant, the very managers who decided and carried 
out Snead™s termination, became aware that Snead had begun 

soliciting employee signatures 
for union authorization cards. 
Such timing between protected activity and termination is a 

highly significant indication of 
an unlawful, discriminatory 
motive for the termination. 
 The abruptness of a discharge is persuasive evidence of mo-
tivation. 
Schaeff Inc., supra; NLRB v. Sutherland Lumber Co.
, 452 F.2d 67, 69 (7th Cir. 1971). The Respondent acted beyond 
abruptly in terminating Snead. Six minutes after Heinrich 
learned that Snead had been out of 
his work area, or at least this 
is what Heinrich thought he had learned, Heinrich directed 
Smith to discharge Snead. And the lack of any investigation 
into the alleged reasons for Snead
™s discharge necessarily flows 
from this extreme abruptness. 
The Board has consistently held 
that a respondent™s failure to 
conduct a full and fair investiga
tion of an employee™s alleged 
misconduct is evidence of discriminatory intent. 
Firestone Tex-
tile Co.
, 203 NLRB 89, 95 (1973). Here
, not only was no inves-
tigation conducted, but Heinrich was so unconcerned with mak-
ing an investigation that he could not even remember whether he had talked to any of his subor
dinate managers 
before direct-
                                                          
 13 GC Exh. 6. 
ing that Snead be terminated. The timing and the manner in 

which Snead was discharged compels the conclusion that Snead 
was terminated because of his union activity, and the Respon-
dent simply did not seem to care whether or not the discharge 
was supportable. In fact, it was not. 
The Respondent™s failure to investigate whether Snead had 
been out of his work area, and if so, why, is proof that it was 
not concerned with what such an
 investigation would disclose. 
In turn, this proves that the Respondent™s reason for the dis-

charge, however that reason is characterized, was not the true 
reason for the discharge. 
The Respondent treated Snead differently from other em-
ployees. There is no evidence th
at any of the Respondent™s 
managers ever stopped any other employee to inspect what that 

employee had copied at the copier. The Respondent treated 
Snead differently from other employees who had left their work 
areas for nonwork-related reason
s. Indeed, if the Respondent 
had any applicable rule, it was a rule that required working 

employees to have a work-relate
d reason before going to other 
areas of the plant. On August 25,
 Snead was not even working; 
moreover, he did have a work-related reason for going to an-
other area of the plant. In addition, the Respondent has no rules 
prohibiting solicitations, and employees and managers com-
monly participated in solicitations. However, when Snead did 
this on August 25, briefly and at a time when most of the Re-
spondent™s workers had already b
een sent home, he was termi-nated. The only difference between what Snead did on August 
25 and what other employees an
d managers commonly did was 
that Snead was soliciting signatures for the Union. 
The e-mail that reported Snead had been out of his work area 
stated that this occurred on Sunday night. The e-mail is dated 

Tuesday, August 27. (GC Exh. 6.
) August 25 was a Sunday.  In 
the memorandum reflecting Snead™s 
discharge, the date of Sun-
day, August 25, is repeated. 
When Smith handed this memo-randum to Snead, Snead attempted to refute the charge by ex-

plaining he was not working on
 August 25. Snead would not 
listen to him or allow him to explain. At the hearing, Smith, 
now realizing that Snead had not worked on August 25, and 
therefore could not have been out of his work area on August 
25, testified that the event for which Snead was terminated 
actually occurred on August 26. Th
is inconsistent, incredible 
testimony and the shifting explan
ation further weaken Smith™s 
credibility, and provide persuasive, independent evidence of an 
unlawful, discriminatory motive for the termination. 
The reason given by the Respondent for its discharge of 
Snead was false, both because Snead had not committed the 
misconduct with which he was charged and because the Re-spondent did not believe or care whether he had. The Respon-
dent knew it had no rule prohibiting solicitations, but it dis-
charged Snead, at least in part, because he solicited for the Un-
ion. The Respondent knew that its workers could leave their 
work areas for work-related reasons, but it did not investigate 
whether Snead was even working, let alone whether he had a 
work-related reason for being in another area. It did not investi-
gate because it had already decided to terminate Snead because 

of his support for the Union. 
My determination that the r
easons advanced by the Respon-
dent for its discharge of Snead are false and a pretext for its 
    HEWLETT PACKARD CO
. 499
actual motive in taking that action necessarily means that the 
asserted reasons were not relied on. Accordingly, there is no 
need to further address these reasons because a finding of pre-
text ﬁleav[es] intact the inference of wrongful motive estab-
lished by the General Counsel.ﬂ 
Limestone Apparel Corp.,
 255 NLRB 722 (1981). Alternatively, because the Respondent™s 

reasons for discharging Snead are unsupportable under the 
standards it normally applies to 
its other employees, I conclude 
that the Respondent has not proven that it would have taken the 

same action in the absence of Snead™s protected activity. 
Hospi-tal San Pablo, 
327 NLRB 300 (1998). 
For all the foregoing reasons, I conclude that the Respondent 
discriminated against David Snea
d and violated Section 8(a)(3) 
and (1) of the Act when it discharged Snead because of his 
protected activities. CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent violated Section 8(a)(1) and (3) by dis-
charging employee David Snead. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having found that the Respondent unlawfully discharged 
David Snead, I shall order that 
the Respondent offer him rein-
statement and make him whole for any loss of earnings and 
other benefits, computed on a quar
terly basis from the date of 
discharge to the date of a proper
 offer of reinstatement, less any 
net interim earnings, as prescribed in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), plus interest as computed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
14  ORDER The Respondent, Hewlett Packard Company, Palo, Alto, 
California, its officers, agents, successors, and assigns, shall  
1. Cease and desist from  
(a) Discharging or otherwise 
discriminating against any em-
ployee for supporting the United Steel Workers of America, 
AFLŒCIO, CLC, or any other union.  
(b) In any like or related manne
r interfering with, restraining, 
or coercing its employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.  
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act.  
                                                          
                                                           
14 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(a) Within 14 days from the date of this Order, offer David 
Snead full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-

ously enjoyed.  
(b) Make David Snead whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him in the manner set forth in the remedy section of the deci-
sion.  (c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge of David 
Snead, and within 3 days thereafter, notify him in writing that 
this has been done and that the discharge will not be used 
against him in any way.  
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order.  
(e) Within 14 days after service by the Region, post at its fa-
cility at Georgetown Road, Indianapolis, Indiana, copies of the 

attached notice marked ﬁAppendix.ﬂ
15  Copies of the notice, on 
forms provided by the Regional 
Director for Region 25, after 
being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to employees are customarily 

posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
closed the facility involved in
 these proceedings, the Respon-
dent shall duplicate and mail, at 
its own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by the Respondent at any time since August 27, 2002.  
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX 
 NOTICE TO 
EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
  15 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 500 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit or 
protection Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT 
discharge or otherwise discriminate against any 
of you for supporting the United Steel Workers of America, 
AFLŒCIO, CLC, or any other union. 
WE WILL NOT 
in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL
, within 14 days from the date of the Board™s Order, 
offer David Snead full reinstatement to his former job or, if that 
job no longer exists, to a subs
tantially equivalent position, 
without prejudice to his seniority or any other rights or privi-

leges previously enjoyed. 
WE WILL
 make David Snead whole for any loss of earnings 
and other benefits resulting fro
m his discharge, less any net 
interim earnings, plus interest. 
WE WILL
, within 14 days from the date of the Board™s Order, 
remove from our files any refere
nce to the unlawful discharge 
of David Snead, and 
WE WILL
, within 3 days thereafter, notify 
him in writing that this has been done and that the discharge 

will not be used against him in any way. 
HEWLETT 
PACKARD 
COMPANY      